Citation Nr: 9906857	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the amount of Social Security income was properly 
computed for improved pension benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

FINDING OF FACTS

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's Social Security Income was properly 
calculated by the RO.  


CONCLUSION OF LAW

The veteran's Social Security income was properly computed 
for improved pension benefits.  U.S.C.A. §§ 1503, 5107 (West 
1991); 38 C.F.R. §§ 3.271, 3.371, 3.273 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran questions the method used to compute his Social 
Security income for improved pension benefits.  The record 
shows that in a February 1998 statement, the RO informed the 
veteran that his VA pension had been changed, and that the 
amounts of his income from Social Security for certain 
periods had been computed.  The veteran was informed that as 
to Social Security income, from November 1, 1997, the RO was 
counting income for the veteran of $1,977.00 and from 
December 1, 1997, the RO was counting income of $2,025.00 
attributable to Social Security.  The veteran disagreed in 
February 1998, stating that the amount of Social Security 
income in the letter was incorrect.   He argues that since he 
received an award letter from the Social Security 
Administration showing that he received $494.40 for the 1997 
calendar year the figures of $1977.00 and $2025.00 reported 
by VA are incorrect.  

There are certain established annual income limits which, if 
they are exceeded, disqualify a claimant for pension.  In 
addition, these maximum income limits are reduced on a 
dollar-for-dollar basis by the claimant's annual countable 
income. 38 U.S.C.A. § 1521; 38 U.S.C.A. § 3.273.  Countable 
income for pension purposes includes all payments of any kind 
or from any source unless specifically excluded under 38 
U.S.C.A. § 1503 (West 1991). See also 38 C.F.R. §§ 3.271, 
3.272.

The Board notes that, pursuant to 38 C.F.R. §3.271(a), 
"[p]ayments of any kind from any source [are to] be counted 
as income [for purposes of determining eligibility for 
improved pension]...unless specifically excluded under 38 
C.F.R. § 3.272." See, also, 38 U.S.C.A. § 1503 (West 1991).  
Further, where "recurring income...which is received or 
anticipated in equal amounts and at regular intervals... and 
which will continue throughout an entire 12-month 
annualization period" is concerned, "...[t]he amount of 
recurring income for pension purposes will be the amount 
received or anticipated during [such]...12-month 
annualization period...." See 38 C.F.R. § 3.271(a)(1) (1998).   

The record shows that the RO determined the veteran's income 
from Social Security to be $1,977.00 from November 1, 1997 
and to be $2,025.00 from December 1, 1997.  The veteran has 
questioned these figures.  The controlling VA regulations 
state that income received will be added to determine the 
annual rate of income for the 12 month period commencing at 
the beginning of the 12 month annualization period.  Thus the 
figures arrived at by the RO are correct.  

While the veteran is computing income on a calendar basis, VA 
computes income on an annualized basis.  Unreimbursed medical 
expenses are excluded from the computation of income when 
they are in excess of five percent of the applicable maximum 
pension rate in effect during the 12-month annualization 
period in which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g).  The calendar year income figure for the receipt 
of Social Security by the veteran is $494.00, as the veteran 
has argued.  However, VA figures in relation to his improved 
disability pension benefits are likewise correct for VA 
computation purposes.  The Board wishes to point out that the 
record shows that the veteran began receiving SSA benefits in 
October 1997.  The monthly Social Security benefits amount in 
October and November 1997 was $164.80.  Thus the annualized 
amount would be $1,977.60.  (164.80 x 12= 1977.60)  In 
December legislative increases raised the monthly amount to 
$168.80.  Thus, the annualized amount would be $2025.60.  
(168.75 x12= 2025.60).  

The Board therefore finds that the computations by the RO for 
the amount of Social Security income were proper for VA 
purposes.  


ORDER

The appeal is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


